DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3, 6, and 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2022.

Drawings
The drawings were received on 20 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthing (USP 5,215,336).
In regards to claim 1, Worthing discloses a fitting for attachment to a hose, the fitting comprising:
a spigot (18) having a hose engaging portion (right end as oriented in fig. 2) and a threaded portion (28);
a ferrule (34) having a hose engaging portion (left end as oriented in fig. 2) and a threaded portion (38) for screwing the spigot and ferrule together; and
a lock arrangement for preventing relative rotation of the spigot and ferrule in at least one direction, the lock arrangement comprising:
a recess (recess between detents 30) formed in a surface of one of the spigot and the ferrule, the recess having a side; and 
a corresponding portion of the other of the spigot and the ferrule deformed to form an engaging protrusion (44) permanently projecting from an opposing surface of the other of the spigot and the ferrule into the recess, wherein 
said surface and said opposing surface are arranged such that relative rotation of the spigot and ferrule causes translation of said surface relative to said opposing surface such that the engaging protrusion engages the side of the recess for preventing rotation (see column 4, lines 23 65).
In regards to claim 2, Worthing further discloses the recess is formed on an outer circumferential surface of a cylindrical portion of the spigot (shown in fig. 2)and the ferrule has an axially projecting collar (42) portion from which the engaging protrusion projects radially inwardly, wherein the collar portion defines a cylindrical space in which the cylindrical portion of the spigot is positioned (shown in fig. 3).
In regards to claim 4, Worthing further discloses said surface and said opposing surface are opposing axially facing surfaces of the ferrule and the spigot (shown in fig. 2).
In regards to claim 5, Worthing further discloses said surface and said recess are provided on said spigot, and said opposing surface and said engaging protrusion are provided on said ferrule (shown in fig. 2).
In regards to claim 7, Worthing further discloses the engaging protrusion is formed from material displaced from the rest of said body (shown in fig. 2).
In regards to claim 8, Worthing further discloses the engaging protrusion is a deformed part of the body (shown in fig. 2).
In regards to claim 9, Worthing further discloses the engaging protrusion is a portion of the body extending away from the rest of the body which is deflected to lie in said recess, and wherein the portion has an engaging edge on the deflected portion for engaging a corresponding edge of said recess (shown in fig. 2).

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Worthing does not include a permanently projecting portion, it can be seen clearly in fig. 3 that the protrusion 46 is permanently projecting from the collar 42 which is integral with the ferrule 34. Therefore, this argument is not found persuasive and the  limitation has been met. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protrusion being permanently engaged) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 merely requires the protrusion be permanently projecting, not permanently engaged.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/27/2022